                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                       NO. 5:14-CV-907-RJ

 UNITES STATES OF AMERICA, et al.,

                Plaintiff,

        v.
                                                                      ORDER
 MIMS MANAGEMENT GROUP, LLC,
 et al.,

                Defendants.


       This matter is before the court on Defendants' motion to transfer venue to the Middle

District of Alabama pursuant to 28 U.S.C. § 1404(a). [DE-85]. No response to the motion was

filed, and the time to do so has expired. For the reasons that follow, the motion is allowed and this

matter is transferred to the United States District Court for the Middle District of Alabama.

                                       I. BACKGROUND

       This False Claims Act case, alleging improper billing of pharmacy services to Medicaid by

Defendants, was filed on December 31, 2014 but remained sealed until April 4, 2018 when the

United States and twenty-six states declined to prosecute the action. Defs.' Mem. [DE-86] at 1-2;

[DE-1, -62, -63, -64, -65]. The Relators, Kristina S. Greenwood and Misty Stoffregen Thweatt,

are citizens of Alabama and were employed by Defendant Institutional Pharmacy Solutions, LLC

in Alabama. Defs' Mem. [DE-86] at     i   The entity Defendants are headquartered in Alabama and

the individual Defendants are citizens of Alabama. Id. All disclosed witnesses are citizens of

Alabama. Id. at 2-3. Finally, all parties and disclosed witnesses are located within the Middle

District of Alabama. Id. at 3.
                                         II. DISCUSSION

       Defendants, while not contesting that venue is proper in this district, contend that venue

may be transferred to the Middle District of Alabama for the convenience of parties and witnesses

pursuant to 28 U.S.C. § 1404(a). Id at 4.

       A False Claim Act case "may be brought in any judicial district in which the defendant or,

in the case of multiple defendants, any one defendant can be found, resides, transacts business, or

in which any act proscribed by [the False Claims Act] occurred." 31 U.S.C. § 3732(a). However,

the fact that venue is proper in the district where the case was filed does not preclude transfer "[f]or

the convenience of parties and witnesses, in the interest of justice" to another district where the

action might have been brought. 28 U.S.C. § 1404(a). The factors a court must consider in

deciding whether to transfer venue are "(1) the weight accorded to plaintiff's choice of venue; (2)

witness convenience and access; (3) convenience of the parties; and (4) the interest of justice."
                                          )




Taylor v. City & Cty. of Honolulu, No. 7:16-CV-410-D, 2017 WL 3526660, at *4 (E.D.N.C. Aug.

16, 2017) (quoting Trs. of the Plumbers and Pipefitters Nat' l Pension Fund v. Plumbing Servs.,
                                                                                                           r
Inc., 791F.3d436, 444 (4th Cir. 2015)). The question of transfer under§ 1404(a) is committed to

the sound discretion of the district court Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988).
                                                                                       -
       The first factor, Plaintiff's choice of forum, carries less weight in cases such as this one

where a "relator is asserting the rights of the real party in interest-the United States

Government[.p United States ex rel. Howard v. Harper Constr. Co., No. 7:12-CV-215-BO, 2015

WL 9463'103, at *2 (E.D.N.C. Dec. 28, 2015) (citation omitted). "Additionally, the deference

given to a plaintiff's choice of forum is proportional to the relationship between the forum and the


                                                   2
cause of action." Id. (citing Parham v. Weave Corp., 323 F. Supp. 2d 670, 674 (M.D.N.C. 2004)).

Here, there appears to be little relationship between North Carolina and this case where the

Relators, Defendants, and witnesses all live in Alabama; the Relators worked for Defendants in

Alabama; and the billing practices at issue were set in and implemented from Alabama. Defs.'

Mem. [DE-86] at 5. The second factor, witness convenience and access, weighs in favor of transfer

because all disclosed witnesses are located in the Middle District of Alabama and the billing

practices at issue were set in and implemented from that district. The third factor, convenience of

the parties, weighs in favor of transfer because the Relators and Defendants are all located in the

Middle District of Alabama. The fourth factor, the interest of justice, provides no compelling
                                                                                        \



consideration for allowing the case to remain in this district, and no party has opposed the transfer

request. Accordingly, the balance of factors weighs decidedly in favor of transfer, and the motion

to transfer venue is allowed.

                                       III. CONCLUSION

       For the reasons stated herein, Defendants' motion to transfer venue [DE-85] is allowed and

this matter is transferred to the United States District Court for the Middle District of Alabama.

       So ordered, this _I_ day of May 2019.




                                              United States Magistrate Judge




                                                 3
